Citation Nr: 0524116	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  95-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a cervical spine 
disorder, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The present appeal has been previously before the Board on 
four prior occasions, most recently in March 2004, at which 
time additional development, to include affording the veteran 
a VA examination which addressed the changes in the schedular 
criteria for rating disorders of the spine.  The requested 
action having been accomplished, the RO has returned the 
claims file to the Board.  


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as degenerative disc disease and degenerative 
joint disease, cervical spine; trapezius muscle spasm, is 
productive of pain and limitation of motion, but with no 
evidence of ankylosis or persistent disc syndrome 
symptomatology.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 40 percent for degenerative disc disease and degenerative 
joint disease, cervical spine; trapezius muscle spasm, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2002), Diagnostic Codes 5290, 5293, 8511 (2003), and 
Diagnostic Codes 5242, 5243 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA satisfied its 
duty to notify by means of development letters from the RO to 
the veteran dated in June 2003 and March 2004.  He was told 
of what was required to substantiate his increased rating 
claim and of his and VA's respective duties, and was asked to 
submit evidence and/or information to the RO.  

The requisite notice letter was first provided to the veteran 
in June 2003, after the initial adjudication of the claim by 
the RO.  Any defect, however, with respect to the timing of 
the notice was nonprejudicial.  There is no indication that 
the outcome of the case has been affected.  In this regard, 
it is noted that in response to the June 2003 and March 2004 
notices, the veteran sent a statement indicating that all 
private medical treatment information and consent 
authorizations concerning his cervical spine disability had 
been provided and that his recent medical treatment could be 
obtained from the VA Hospital in Huntington, W.V.  
Additionally, he has been provided a meaningful opportunity 
to participate effectively in the processing of his claims.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 
14, 2005).  For instance, this case has been remanded by the 
Board on four prior occasions and the veteran has been 
provided with numerous communications addressing his claim.  
The veteran has submitted information and evidence and 
appeared for numerous VA examinations. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The record contains a transcript of the veteran's testimony 
at a hearing before a hearing officer at the RO as well as 
his available service medical records, post-service medical 
records, and VA examination reports and/or addenda dated in 
January 1996, June 1997, January 1999, July 2000, August 
2002, January 2003, and November 2004. 

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to analysis of the 
veteran's claim on the merits.

Analysis

The veteran claims that the impairment associated with his 
service connected cervical spine is inadequately reflected by 
the 40 percent rating presently in effect and, thus, an 
increased evaluation for this disorder is warranted.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 
and Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, while the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, 
VA promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The criteria under Diagnostic Code 5293, as in effect prior 
to September 23, 2002, provides that, when intervertebral 
disc syndrome is moderate with recurring attacks, a 20 
percent disability rating is assigned.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation is warranted for persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

The criteria under Diagnostic Code 5293 in effect since 
September 23, 2002 provide for rating either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the "new" 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

These "new" criteria provide a 20 percent evaluation for 
intervertebral disc syndrome when there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002).

Furthermore, the regulations used to evaluate diseases and 
injuries of the spine, including intervertebral disc syndrome 
and degenerative arthritis of the spine, changed again 
effective September 26, 2003.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2003); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  The 
veteran has received notice of the changes made to the rating 
criteria for rating intervertebral disc syndrome under 67 
Fed. Reg. 54345-49 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)), and he has also received 
notice of the changes in the regulations used to evaluate 
diseases and injuries of the spine, effective from September 
26, 2003.  See 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243).  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 30 percent rating are: Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent rating is warranted for: 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

VA may also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The veteran's claim for an increased evaluation of his 
service connected cervical spine disorder was received by VA 
in December 1994.  

Statements from B. K. Bansal, M.D. and P. A. Tibbs, M.D., the 
veteran's private physicians, dated in January 1993, reflect 
that he complained of severe neck pain and spasms.  Dr. Tibbs 
notes that, upon range of motion testing, the veteran had 
slightly limited extension and full flexion and lateral 
rotation.  He further notes that cervical myelogram and 
computed tomography (CT) scan showed some degenerative disc 
disease at C5-6 and C6-C7, that an osteophyte indents the 
spinal canal but does not compress the spinal cord or the 
nerve roots, and that all the nerve roots fill out quite 
satisfactorily.  A December 1994 statement from Dr. Bansal 
notes that the veteran had been his patient since October 
1992 and a repeat neurological examination showed a definite 
spasm of the cervical area with limitation of neck movements 
in all directions.  

A March 1995 report of VA neck examination reflects that the 
veteran complained of constant neck pain with limited range 
of motion, stiffness, and frequent spasms.  The examiner 
noted that the veteran had developed depression as a result 
of neck pain.  Symptoms of neurological impingement were 
noted.  There was no paresthesia, paralysis, or weakness of 
the upper extremities.  Cervical spine examination revealed 
tenderness at C5 through C7 and full range of motion.  
Specifically, range of motion testing demonstrated 30 degrees 
of forward flexion and extension backward, 40 degrees of left 
and right lateral flexion, and 55 degrees of left and right 
rotation.  Neurological examination was normal.  The 
assessment included degenerative disc disease with frequent 
cervical musculature spasms.

Upon consideration of the foregoing, by a May 1995 rating 
decision, the veteran was assigned an increased rating of 10 
percent under Diagnostic Code 5010-5293 for trapezius muscle 
spasm with C5-7 disc disease, effective from the date of his 
claim for an increased rating.  

A March 1995 statement from Dr. Bansal notes that the veteran 
complained of severe neck pain and spasm, particularly 
whenever he does any activity which requires some lifting or 
when he feels increased stress.  

During his November 1995 personal hearing before a hearing 
officer at the RO, the veteran testified that his cervical 
spine disorder is productive of constant pain and the only 
time he experiences relief is when he lays down at night 
after having taken three different kinds of medication which 
have been prescribed for him.  He reported that his pain 
starts in the neck and, about 30 percent of the time, 
radiates out into the shoulders.  The veteran reported that 
his neck pain has resulted in his withdrawal from social 
activities and causes him to be less aggressive in his job.  
With respect to the VA examination findings of normal range 
of motion, the veteran testified that, although he has neck 
motion, this motion is accompanied by pain and muscle spasm.

A January 1996 report of VA examination for muscles notes the 
veteran's complaints of constant pain and stiffness which 
results in difficulty with him moving his neck.  Examination 
revealed no neurological symptoms of the upper extremities 
related to his cervical spine disorder.  Range of motion 
testing revealed 10-15 degrees of forward flexion, backward 
extension, and left and right lateral flexion as well as 20 
degrees of left and right rotation.  It is noted that 
limitation of motion is due to pain and is demonstrated by 
bilateral cervical tenderness.  No muscle atrophy or reflex 
abnormalities were shown on examination.  The assessment was 
degenerative disc disease of the cervical spine, ossification 
of the cervical spine, no evidence of neurological 
impingement of the upper extremities, and definite cervical 
neck musculature spasm with limited range of motion.  

Private treatment records dated in June 1995 reflect that the 
veteran sought treatment for axial neck pain with occasional 
radiation to the periscapular region, bilaterally.  He 
reported no radiation to his arms or legs and denied any 
change in his bowel or bladder habits.  Physical examination 
showed cervical range of motion to 45 degrees of extension, 
he was able to flex to get his chin to this chest, 58 degrees 
of bilateral lateral rotation, and 30 degrees of bilateral 
lateral bending.  The veteran was not tender throughout the 
neck region.  Radiographic studies showed obvious disc 
degeneration at C5-6 with remarkable disc space narrowing and 
some osteophytes at his uncovertebral joints, bilaterally, at 
this level.  The veteran also had OPLL (ossified posterior 
longitudinal ligament) at this region with some impingement 
on the thecal sac and mineral displacement in the cord.  The 
impression was degenerative disc disease at C5-6 with OPLL 
C5-6.  The examiner concluded that the veteran has some 
obvious methodology of his neck, but certainly no signs of 
neural compression.  

A March 1995 statement from the veteran's private physician 
notes that the veteran has two problems in his neck.  First, 
the discs are somewhat worn out at the C5-6 and C6-7 levels, 
which is called degenerative disc disease or arthritis.  
Second, he has OPLL; which is defined as an area where a 
ligament in the back of the spine, which is situated between 
the spinal cord and the vertebral bodies; is turned to a hard 
bony material.  

Upon consideration of the foregoing, by a March 1996 rating 
decision, the veteran's cervical spine disorder, 
characterized as trapezius muscle spasm with C5-7 disc 
disease, was assigned an increased rating of 20 percent 
disabling, effective from the date of his claim for an 
increased rating.  In addition, service connection was 
granted for major depression and a schedular evaluation of 10 
percent disabling was assigned.  

A June 1997 report of VA spine examination notes that the 
veteran has constant neck pain and his only pain-free period 
is when he is flat on his back.  The examiner noted that the 
veteran has no abnormal physical findings, he is still able 
to control his bowel and bladder, and he does his yard work.  
Examination of the spine revealed no obvious asymmetry, his 
humerus measurements were 28 centimeters bilaterally, and his 
deep tendon reflexes were 3+ and equal to the upper as well 
as lower extremities.  He had no limitations in range of 
motion to the cervical spine; however, he had chronic pain 
with these maneuvers.  The musculature of the back appeared 
normal and the veteran was neurologically normal.  X-ray 
examination of the cervical spine showed normal position and 
alignment of the vertebra, relatively well maintained disc 
spaces, some posterior osteophytes at C5 and C6 which 
protrude into the region of the cord, and slight narrowing of 
the disc space at that level when compared with those on 
either side.  X-ray examination further showed degenerative 
disc disease with posterior osteophyte formation at C5-6 with 
mild posterior osteophyte spurring.  The assessment was 
degenerative disc disease at  C5-6 with posterior osteophyte 
formation at C5-6 with chronic pain syndrome and without 
neurological impairment.  The examiner commented that there 
was no muscle spasm on this examination.  

A January 1998 private treatment report reflects that the 
veteran complained of continued neck pain and significant 
spasm in the paracervical area with limitation of neck 
movements was noted on neurologic examination.  An April 1998 
magnetic resonance imaging (MRI) report reflects disc space 
narrowing at C5-6 with posterior osteophytes producing 
foraminal narrowing bilaterally at that level.  There was no 
focal disc protrusion and there was mild narrowing of the 
spinal canal secondary to osteophyte formation.  The cervical 
cord showed no intrinsic abnormality.  

A January 1999 report of VA spine examination notes that 
there had been no change whatsoever in the veteran's 
condition since the June 1997 VA spine examination.  

A July 2000 report of VA examination for peripheral nerves 
consists of the opinion that there is no evidence of 
involvement of peripheral nerves.

A July 2000 report of VA spine examination notes that there 
is no radiation of the veteran's neck pain.  Examination of 
neck demonstrated no tenderness or spasm and no increase in 
pain through the available range of motion; however, it is 
noted that the veteran stops motion to avoid an increase in 
pain.  Range of motion testing revealed flexion and backward 
extension to 15 degrees, bilateral lateral flexion to 20 
degrees, rotation to the left to 30 degrees, and rotation to 
the right to 15 degrees.  Strength in the upper extremities 
was 5/5, deep tendon reflexes were 2+ and equal bilaterally, 
sensation was intact, there was no atrophy, and there was no 
objective evidence of pain.  The impression was degenerative 
disc disease and degenerative joint disease, cervical spine.  

Private treatment records reflect that the veteran was 
scheduled to undergo cervical spine surgery in July 2000.  
This surgery was subsequently cancelled.  

Upon consideration of the foregoing, by a July 2001 rating 
decision, the veteran was assigned an increased rating of 40 
percent disabling, effective from the date of his increased 
rating claim, for degenerative disc disease and degenerative 
joint disease, cervical spine; trapezius muscle spasm.

An August 2002 report of VA spine examination reflects that 
the veteran had stopped working as a maintenance supervisor 
at a steel company because the stressors of this supervisory 
job resulted in increased symptoms and pain and decreased 
ability to cope with the pain.  Cervical spine examination 
revealed a mild kyphotic deformity and no tenderness.  Range 
of motion testing revealed 15 degrees of flexion, his chin 
could reach approximately two inches from the chest, 5 
degrees of extension, and symmetrical rotation at 25 degrees, 
bilaterally.  There was mild crepitus with rotational motion.  
No muscular spasm was noted either before or after strength 
and range of motion examinations.  The diagnoses were 
cervical pain, degenerative joint disease of the cervical 
spine, degenerative disc disease of the cervical spine, mild 
spinal stenosis of the cervical spine, no objective evidence 
of myelopathy or nerve root impingement, and no findings or 
complaints of radiculopathy.  

VA outpatient treatment records include a December 2002 
report of neurology clinical consultation which reflects that 
the veteran had normal sensation throughout the upper and 
lower extremities.  The impression was that the veteran 
suffers from chronic posterior neck discomfort, he does not 
complain of headache difficulties, and his neck discomfort 
lacks characteristics suggestive of radicular pain.  A 
September 2003 treatment report notes that the veteran 
characterized his neck pain intensity as 4 on the numeric 
pain scale.

A January 2003 addendum to the August 2002 report of VA spine 
examination notes that the veteran underwent X-ray 
examination and MRI of the cervical spine in December 2002.  
Specifically, X-ray study of the cervical spine showed 
narrowing at C5-6 and C6-7 levels, indicating mild 
degenerative disc disease, and no significant foraminal 
encroachment.  MRI of the cervical spine showed evidence of 
degenerative change at C5-6 and C6-7 with mild bulging discs 
at C3-4 and C5-6 but no nerve compression was noted.  The 
diagnosis was degenerative disc disease of the cervical 
spine, no disc herniation.

A November 2004 report of VA spine examination reflects that 
the veteran reported that episodes of increased severity of 
his neck pain generally last two to three days.  It is 
further noted that the veteran has not had any associated 
problems such as weight loss, fevers, malaise, dizziness, or 
bowel or bladder complaints.  Examination of the spine 
revealed that the curvature of the spine was grossly normal, 
he had some mild increased kyphosis of the thoracic spine, 
and held his head forward somewhat.   Range of active motion 
to the level of comfort before significant pain was forward 
flexion to 20 degrees, extension to 25 degrees, left and 
right lateral flexion to 15 degrees, left and right lateral 
rotation 30 degrees.  There was no tenderness, upper 
extremity strength was 5/5, light touch sensation was intact 
and symmetrical bilaterally, and there was no palpable muscle 
spasm.  X-ray and MRI results were reviewed.  The impression 
and diagnostic opinion was that the veteran has cervical 
causalgia and degenerative joint disease and degenerative 
disc disease of the cervical spine.  There was no objective 
evidence or complaints of myelopathy or nerve root 
impingement.  

As noted above, by the July 2001 rating decision, the RO 
assigned a 40 percent rating for the veteran's service-
connected cervical spine disability under Diagnostic Codes 
5010 and 5293 for arthritis and intervertebral disc syndrome, 
respectively.  Upon consideration of the foregoing, the Board 
finds that the veteran's current disability is more 
accurately rated under the current Diagnostic Code 5237, 
formerly Diagnostic Code 5290 for limitation of motion of the 
cervical spine, and Diagnostic Code 5010 for arthritis.  
Nevertheless, the Board finds that under either Diagnostic 
Code 5243 or 5237 or former Diagnostic Codes 5293 or 5290, 
the veteran's current disability does not warrant a 
disability rating in excess of 40 percent.

The medical evidence of record suggests that the veteran may 
not actually suffer from intervertebral disc disease.  
Specifically, although the veteran has complained of muscle 
spasms and there is medical evidence of such spasms, a 
January 1993 private treatment report notes that all the 
nerve roots fill out quite satisfactorily,  a July 2000 
report of VA examination concludes that there is no evidence 
of peripheral nerve involvement, an August 2002 VA 
examination report notes no objective evidence of myelopathy 
or nerve root impingement and no findings or complaints of 
radiculopathy, the January 2003 addendum to the August 2002 
report of VA examination reflects that there is no nerve 
compression, and the November 2004 VA examination report 
notes that there is no evidence or complaints of myelopathy 
or nerve root impingement.  

Accordingly, the Board finds that the overwhelming medical 
evidence of record demonstrates that the veteran's current 
cervical spine disability does not involve radiculopathy.  
Thus, the Board further finds that the medical evidence of 
record fails to show persistent symptoms of neuropathy or 
other neurological findings so as warrant a rating in excess 
of 40 percent under the criteria for intervertebral disc 
syndrome.  The overall medical evidence does not show that 
the veteran's symptoms are compatible with sciatic 
neuropathy, involve demonstrable muscle spasm and provide 
only little intermittent relief in order to warrant a 60 
percent rating under the former Diagnostic Code 5293.  There 
is also no evidence of ankylosis to warrant a 50 percent 
rating or incapacitating episodes as defined by the 
regulations to warrant a 60 percent rating under the revised 
Diagnostic Code 5243.  

The Board believes that the evidence shows that the most 
significant impairment involves loss of range of motion.  As 
noted above, loss of cervical spine range of motion was 
previously rated under Diagnostic Code 5290.  A 30 percent 
rating is the highest available under Code 5290 as in effect 
at the time of the veteran's claim.   Moreover, although the 
criteria for rating limitation of motion changed effective 
September 26, 2003, a rating in excess of 40 percent is not 
warranted under the revised criteria unless there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004).  There is no 
ankylosis in the present case, thus, an evaluation in excess 
of 40 percent for cervical spine limitation of motion is not 
warranted.

Further, the medical evidence of record consistently notes 
that the veteran reported no associated neurological 
abnormalities (e.g., bowel or bladder impairment); thus, in 
the absence of any neurological impairment, a separate 
evaluation for neurological disability is not warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.





ORDER

The appeal is denied.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


